

UNCONDITIONAL GUARANTY


In consideration of one or more extensions of credit by Silicon Valley Bank
("Bank") to GigOptix, LLC, an Idaho limited liability company ("Borrower"),
GigOptix, Inc., a Delaware corporation ("Guarantor") unconditionally and
irrevocably guarantees (i) payment and performance of all indebtedness of
Borrower to  Bank; (ii) Borrower’s performance of the under the Loan and
Security Agreement dated October 5, 2007 (the "Agreement") and any other Loan
Documents (as that term is defined in the Agreement) between Borrower and Bank,
each as amended from time to time (collectively the "Agreements"); and (iii)
performance by Borrower of all of its other obligations to Bank; in each case,
according to their terms.


1.  If Borrower does not pay or perform any of its obligations to Bank under the
Agreements or otherwise, Guarantor will immediately pay all amounts due
(including, without limitation, all principal, interest, and fees) and satisfy
all of Borrower's obligations to Bank.


2.  Guarantor’s obligations are independent of the obligations of Borrower or
any other guarantor, and separate actions may be brought against Guarantor
(whether action is brought against Borrower or any other guarantor, or whether
Borrower or any other guarantor is joined in the action).  Guarantor waives the
benefit of any statutes of limitations affecting its liability.  Guarantor's
liability is not contingent on the genuineness or enforceability of the
Agreements.


3.  Without notice to Guarantor and without affecting Guarantor’s obligations
under this Guaranty, Bank may (a) renew, extend, or otherwise change the terms
of the Agreements; (b) take security for the payment of this Guaranty or the
Agreements or other obligations; (c) exchange, enforce, waive and release any
security; and (d) apply the security and direct its sale as Bank, in its
discretion, chooses.


4.  Guarantor waives:


 
a)
Any right to require Bank to (i) proceed against Borrower or any other person;
(ii) proceed against or exhaust any security or (iii) pursue any other
remedy.  Bank may exercise or not exercise any right or remedy it has against
Borrower or any security it holds (including the right to foreclose by judicial
or nonjudicial sale) without affecting Guarantor’s liability.



 
b)
Any defenses from disability or other defense of Borrower or from the cessation
of Borrowers liabilities.



 
c)
Any setoff, defense or counterclaim against Bank.



 
d)
Any right to enforce any remedy that Bank has against Borrower, any other
guarantor or any other person.



 
e)
Any rights to participate in any security held by Bank.



 
f)
Any demands for performance, notices of nonperformance or of new or additional
indebtedness.  Unless Guarantor makes a written request for particular
information, Bank has no duty to provide information to Guarantor.



 
g)
The benefits of California Civil Code sections 2809, 2810, 2819, 2845,
2847,  2849, 2850, 2899 and 3433.

 
 
- 1 -

--------------------------------------------------------------------------------

 

5.  Guarantor acknowledges that, to the extent Guarantor has or may have rights
of subrogation or reimbursement against Borrower for claims arising out of this
Guaranty, those rights may be impaired or destroyed if Bank elects to proceed
against any real property security of Borrower by non-judicial
foreclosure.  That impairment or destruction could, under certain judicial cases
and based on equitable principles of estoppel, give rise to a defense by
Guarantor against its obligations under this Guaranty.  Guarantor waives that
defense and any others arising from Bank’s election to pursue non-judicial
foreclosure.  Without limiting the generality of the foregoing, Guarantor waives
all benefits and defenses under California Code of Civil Procedure Sections
580a, 580b, 580d and 726, to the extent they apply.


6.  Guarantor’s obligations and liability under this Guaranty will continue and
not be affected regardless of whether (i) Borrower becomes insolvent or becomes
a debtor under the United States Bankruptcy Code, or (ii) any obligation under
the Agreements is terminated or rejected, or (iii) any obligation of Borrower is
modified, or (iv) Borrower's obligations are avoided.  If Bank must return any
payment because of the insolvency, bankruptcy or reorganization of Borrower,
Guarantor or any other guarantor, this Guaranty will remain effective or be
reinstated.


7.  Guarantor subordinates (i) any indebtedness or obligations of Borrower to
Guarantor, to (ii) the Agreements and all of borrower’s indebtedness and
obligations to Bank.  Guarantor will collect, enforce and receive payments from
Borrower as Bank’s trustee and immediately will remit to Bank those payments
without reducing or affecting its liability under this Guaranty.


8.  Guarantor will pay Bank’s reasonable attorneys' fees and other costs and
expenses incurred enforcing this Guaranty, whether in any civil action,
arbitration, bankruptcy case or other proceeding, or otherwise. This Guaranty
may not be waived, revoked or amended without Lender's prior written
consent.  If any provision of this Guaranty is unenforceable, all other
provisions remain effective.  This Guaranty is the entire agreement among the
parties about this guaranty.  No prior dealings, no usage of trade, and no parol
or extrinsic evidence may supplement or vary this Guaranty.  Bank may assign
this Guaranty.  This Guaranty benefits Bank, its successors and assigns.  This
Guaranty is in addition to any other guaranties Bank obtains.


9.  Guarantor represents and warrants that (i) it has taken all action necessary
authorize execute, deliver and perform this Guaranty; (ii) execution, delivery
and performance of this Guaranty do not conflict with any organizational
documents or agreements to which it is party; and (iii) this Guaranty is a valid
and binding obligation, enforceable against Guarantor according to its terms.


10.  Guarantor will do all of the following:


10.1           Maintain its legal existence, remain in good standing in the
state of its formation, and continue to qualify in each jurisdiction in which
the failure to qualify could have a material adverse effect on the financial
condition, operations or business.  Maintain all licenses, approvals and
agreements, the loss of which could have a material adverse effect on its
financial condition, operations or business.


10.2           Comply with all statutes and regulations if non-compliance could
adversely affect its financial condition, operations or business.


10.3           Execute such other instruments and take such other action as Bank
may reasonably request to effect the purposes of this Agreement.


10.4           Deliver to Bank complete and current financial information and
other information about Guarantor as Bank may reasonably request.


10.5           Keep itself informed of Borrower’s business, financial condition
and performance.


11.  This Guaranty is governed by California law, without regard to principles
of conflicts of laws.  Guarantor and Bank submit to the exclusive jurisdiction
of the state and federal courts in Santa Clara County, California.

 
- 2 -

--------------------------------------------------------------------------------

 


TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND BANK EACH WAIVES ITS
RIGHT TO A JURY TRIAL OF ANY ACTION ARISING OUT OF THIS GUARANTY, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, AND ALL OTHER CLAIMS.  THIS WAIVER IS A MATERIAL
INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL.


WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY, if that waiver is not enforceable, the
parties agree that any and all disputes or controversies of any nature between
them arising at any time shall be decided by a reference to a private judge,
mutually selected by the parties (or, if they cannot agree, by the Presiding
Judge of the Santa Clara County, California Superior Court) appointed in
accordance with California Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts), sitting without a jury, in Santa Clara
County, California; and the parties hereby submit to the jurisdiction of such
court.  The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive.  The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed.  If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Santa Clara County, California
Superior Court for such relief.  The proceeding before the private judge shall
be conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings.  The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings.  The
private judge shall oversee discovery and may enforce all discovery rules and
order applicable to judicial proceedings in the same manner as a trial court
judge.  The parties agree that the selected or appointed private judge shall
have the power to decide all issues in the action or proceeding, whether of fact
or of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a).  Nothing in this paragraph shall
limit the right of any party at any time to exercise self-help remedies,
foreclose against collateral, or obtain provisional remedies.  The private judge
shall also determine all issues relating to the applicability, interpretation,
and enforceability of this paragraph.


Date:    January 21, 2009
GigOptix, Inc.
       
By:
/s/ Avi Katz
       
Title: Chief Executive Officer

 
 
- 3 -

--------------------------------------------------------------------------------

 